               IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        WESTERN DIVISION
ANTHONY DUANE MILLS                                       PLAINTIFF
v.                       CIVIL ACTION NO. 5:18-cv-15-DCB-MTP
TRAVIS PATTEN, ET AL.                                    DEFENDANTS
            ORDER ADOPTING REPORT AND RECOMMENDATION

     This cause is before the Court on Defendants Travis Patten,

Lee Best, Delayne Bush, Walter Mingee, and Dustin Smith’s Motion

for Summary Judgment [ECF No. 60], Defendants Lee Best and

Delayne Bush’s Motion to Withdraw Affidavits [ECF No. 70], and

Magistrate Judge Michael T. Parker’s Report and Recommendation

[ECF No. 77], to which no objections were filed by the

Plaintiff. Magistrate Judge Parker recommends that the Motion to

Withdraw Affidavits [ECF No. 70] be denied, the Motion for

Summary Judgment [ECF No. 60] be granted, and this action be

dismissed with prejudice. Having carefully reviewed same, the

Court finds the Report and Recommendation to be well taken.

     The Plaintiff claims that Defendants Walter Mingee

(“Mingee”) and Dustin Smith (“Smith”) used excessive force when

arresting him on June 6, 2017 because they, without warning,

released a police dog which bit him on the back of his leg.

Defendants argue that they are entitled to qualified immunity

and that the Plaintiff suffered no more than de minimis injuries


                                1
– scratches and a bite wound that required no medical treatment.

Magistrate Judge Parker found, “In this case, the undersigned

cannot conclude that, under the circumstances alleged, it was

clearly established that Defendants’ use of K9 force, without

warning, was unconstitutional. Accordingly, Defendants Mingee

and Smith are entitled to qualified immunity for Plaintiff’s

excessive-force claim.” [ECF No. 77] at p. 14.

     Officer Mingee submitted an affidavit stating that “the use

of a K9 unit was appropriate because of the nature of Anthony

Mills’ charges and his history of firearm possession, as well as

the circumstances of his arrest, as he was in a wooded area and

likely to flee.” [ECF No. 60-6]. Although the information

provided to the court about the use of a police dog is lacking

in specificity, the Court cannot find and does not find that the

Magistrate Judge’s recommendation regarding the qualified

immunity analysis is in error. Therefore, the Court adopts the

Report and Recommendation as the findings and conclusions of

this Court.

     Accordingly,

     IT IS HEREBY ORDERED that Magistrate Judge Michael T.

Parker’s Report and Recommendation [ECF No. 77] is ADOPTED as

the findings and conclusions of this Court and the Defendants’




                                2
Motion to Withdraw Affidavits is DENIED and the Motion for

Summary Judgment is GRANTED;

     IT IS FURTHER ORDERED that the action is dismissed with

prejudice.

     A final judgment dismissing the action will follow in

accordance with Federal Rule of Civil Procedure 58.

     SO ORDERED this the 4th day of March, 2020.

                                    _/s/ David Bramlette__________
                                     UNITED STATES DISTRICT JUDGE




                                3
